DETAILED ACTION	
This Office Action is in response to the Amendment filed 17 November 2021. Claim(s) 1-5, 7-18, 20-29 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 16, cancelled claim(s) 6 and 19.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18, 20-23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 10,105,154) in view of Evans et al. (US 2001/0031981A1, “Evans”) in view of Tekulve (US 2013/0110082A1).
Regarding claims 16-18 and 23, Green discloses a medical device including a cage (910; Fig. 9) is coupled to a shaft (930) having a longitudinal axis and is capable of 
In another embodiment, Green teaches a cage that has a filter coupled thereto (130; Fig. 1C). The filter and cage are capable of being simultaneously expandable and/or collapsible in response to relative movement between the first and second ends of the cage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cage of Green with a filter, as taught by Green in Fig. 1C, to provide means for preventing large emboli fragments from embolizing to another part of the body (C8;L39-45).
In the same field of endeavor, clot removal, Evans teaches a medical device having cutting members that include serrated cutting edges (94; Fig. 17) wherein at least one of the cutting edges of the cutting members faces a direction that forms an acute angle with a wall of the vessel when the cage is in the naturally expanded configuration. The first cutting member extends from the first end of the cage to the second end of the cage in a helical configuration. At least a part of the first cutting member is parallel to at least a second part of the second cutting member (Fig. 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the 
In the same field of endeavor, clot removal, Tekulve teaches a sheath or tube (22; Fig. 1) that includes a port through which a cage (34; [0038]) is capable of moving through distally. The tube is disposed over a shaft (32). A balloon catheter (40) having a lumen (54) through which the tube is accommodated is capable of being positioned proximal to the cage. A balloon (48; [0026]) is capable of being expanded to occlude a vessel. The balloon is disposed on the balloon catheter having a lumen that accommodates at least a part of the tube that accommodates the cage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Green with a tube having a port and a balloon catheter, as taught by Tekulve, to provide means for facilitating an isolated region during a procedure [0041].  
Regarding claim(s) 20 and 21, Evans discloses that the direction has a directional component facing proximally (Fig. 17) and distally when serrations are located in a section of the helical member that results in the edges facing distally.
Regarding claim 22, Green teaches a handle (950) on which the control (955) is disposed and is capable of reducing and/or increasing the distance between the first and second ends of the cage (C14; L1-20).
Regarding claim 26, the combination of Green, Evans and Tekulve teaches that the shaft is an outer elongated member (930; Green) disposed over an inner elongated member (920). The inner elongated member is capable of sliding relative to the outer elongated member (C14; L1-15).
Regarding claim 27, the combination of Green, Evans and Tekulve teaches that the distal first end of the cage is coupled to the inner elongated member and the proximal, second end of the cage is coupled to the outer elongated member (Fig. 9; Green, C14; L1-14). 
Regarding claim 28, the combination of Green, Evans and Tekulve teaches that the inner elongated member has a solid cross section (Fig. 9; Green).
Regarding claim 29, the combination of Green, Evans and Tekulve teaches that the cage has a naturally expanded configuration when no external stress is imposed on the cage. The cage has a first cross sectional dimension when being in the naturally expanded configuration. A control (955; Green) is capable of applying a radial force to expand the cage beyond its naturally expanded configuration such that the cage has a second cross sectional dimension that is larger than the first cross sectional dimension which moves the distal end of the cage in a proximal direction (C14; L1-14).

Allowable Subject Matter
Claim(s) 1-5 and 7-15 is/are allowed. The prior art of record does not disclose at least one cutting member having first and second cutting edges wherein the first cutting edge faces a first direction that is parallel to or forms an acute angle with a wall of the vessel when the cage is in the naturally expanded configuration, and wherein the first direction has a first directional component pointing proximally and the second cutting edge has a second directional component pointing distally.

Response to Arguments
Applicant’s arguments, filed 17 November 2021 with respect to claim1 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771